        Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 1 of 12 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DAPHANNIE BUTLER,                                      )
                                                       )
                Plaintiff,                             )
                                                       )       Civil Action No. 21-cv-
                                                       )
                v.                                     )
                                                       )
MIDLAND FUNDING LLC, and MIDLAND                       )
CREDIT MANAGEMENT INC.,                                )
                                                       )
                Defendants.                            )
                                                       )       Jury Demanded

                                           COMPLAINT

         Plaintiff Daphannie Butler brings this action under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. (“FDCPA), and alleges as follows:

                                 JURISDICTION AND VENUE

         1.     This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA and 28 U.S.C. §

1331.

         2.     Venue is proper in this District because parts of the acts and transactions occurred

here and Defendants transact substantial business here.

                                            STANDING

         3.     Plaintiff has suffered an injury in fact that is traceable to Defendants’ conduct and

that is likely to be redressed by a favorable decision in this matter.

         4.     Specifically, Plaintiff suffered a concrete injury and harm to her reputation as a

result of Defendants sharing of false information regarding one of Plaintiff’s debts with a third

party. Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 346 (7th Cir. 2018).




                                                  1
         Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 2 of 12 PageID #:2




                                            PARTIES

          5.    Plaintiff is a resident of the State of Illinois, from whom Defendants attempted to

collect a delinquent consumer debt allegedly owed for a defaulted Comenity Bank/Jessica

London consumer account. (the “Account”)

          6.    Plaintiff used the Account primarily for personal, family, and household

purchases.

          7.    The Account is a “debt” as that term is defined in § 1692a(5) of the FDCPA.

          8.    Plaintiff is a “consumer” as that term is defined in § 1692a(3) of the FDCPA.

          9.    Defendant Midland Funding, LLC (“Midland”) is a Delaware limited liability

company that does or transacts business in the State of Illinois. Its registered agent is Midland

Credit Management, Inc., located at 1821 Walden Office Sq., Ste. 400, Schaumburg, Illinois

60173.

          10.   Midland buys defaulted debts for pennies on the dollar, then attempts to collect

the face value of the debts from consumers via third parties.

          11.   Midland holds a collection agency license from the State of Illinois.

          12.   Midland’s principal business purpose is the collection of defaulted consumer

debts.

          13.   Midland is thus a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the

FDCPA.

          14.   Defendant Midland Credit Management, Inc. (“MCM”, and together with

Midland, “Defendants”) is a servicer of defaulted consumer debts that collects debts on behalf of

purchasers of defaulted consumer debts, such as Midland in this case, via the mailing of

collection letters and telephone communications made to debtors.



                                                 2
      Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 3 of 12 PageID #:3




       15.      MCM is a Kansas corporation that does or transacts business in Illinois. Its

registered agent is Illinois Corporation Service Co., located at 801 Adlai Stevenson Drive,

Springfield, IL 62703.

       16.      MCM maintains and/or owns a website, www.midlandcredit.com.

       17.      MCM’s website contains, in part, the following statements:


       Who is Midland Credit Management (MCM)?

       Midland Credit Management (MCM) is a company that helps consumers resolve past-due
       financial obligations. MCM has serviced millions of collection accounts over the years
       with the goal of helping consumers achieve financial freedom. MCM works with
       consumers and also partners with Midland Funding LLC, one of the nation’s largest
       buyers of unpaid debt.

       If you received a letter from MCM, this means a creditor you had an account with has
       closed your account and sold it to one of our family of companies. You will need to work
       with MCM, not your original creditor, to resolve your account.

       MCM empowers consumers by creating payment plans that work for them. We have
       helped over 7 million consumers work toward improved financial health.

Midland      Credit   Management,    Inc.,   “About   Us”,   https://www.midlandcredit.com/help-

center/faqs/, Accessed on 26 June 2020.

        18.     MCM is licensed as a collection agency in the State of Illinois.

        19.     MCM manages and services charged-off consumer debt portfolios for Midland

and regularly collects or attempts to collect debts on behalf of Midland.

        20.     MCM is a “debt collector” as that term is defined in § 1692a(6) of the FDCPA.

                                      FACTUAL ALLEGATIONS

        21.     According to Defendants, Plaintiff incurred charges on the Account but failed to

make timely payments, and the Account went into default.




                                                 3
      Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 4 of 12 PageID #:4




        22.     According to Defendants, Midland subsequently acquired the Account from the

original creditor.

        23.     Defendants then began efforts to collect the Account.

        24.     Plaintiff set up a payment plan with Defendants where she agreed to electronic

monthly ACH withdrawals.

        25.     An ACH withdrawal is a check or other postdated payment instrument as that

term is used at §1692f(2) of the FDCPA.

        26.     Plaintiff agreed to electronic payments postdated by more than five days.

        27.     Defendants began withdrawing from Plaintiff’s account.

        28.     On or about September 9, 2020, Defendants mailed Plaintiff a letter (the

“September Letter”). (Exhibit A, September Letter).

        29.     Plaintiff received the September Letter sometime thereafter.

        30.     The September Letter conveyed information about the Account, including an

account number, the identity of the creditor, and an amount due.

        31.     The September Letter was a communication as that term is defined at §1692a(2)

of the FDCPA.

        32.     The September Letter indicated that Defendants planned to withdraw $23.71 from

Plaintiff’s account, but the date listed as the “payment due date” was “10-18-2019.”

        33.     Similarly, on October 9, 2020, Plaintiff received another letter (the “October

Letter”), with the “Payment due date” listed as “10-18-2019”. (Exhibit B, October Letter)

        34.     Defendants failed to warn Plaintiff about the payments they ultimately took out in

September 2020 and October 2020.

        35.     15 U.S.C. § 1692f of the FDCPA provides as follows:



                                                 4
      Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 5 of 12 PageID #:5




                 Unfair practices

                 A debt collector may not use unfair or unconscionable means to
                 collect or attempt to collect any debt. Without limiting the general
                 application of the foregoing, the following conduct is a violation of this
                 section:

                        . . . (2) The acceptance by a debt collector from any person of a
                 check or other payment instrument postdated by more than five days
                 unless such person is notified in writing of the debt collector’s intent
                 to deposit such check or instrument not more than ten nor less than
                 three business days prior to such deposit. . . .

        36.      Defendants used unconscionable means to collect a debt, in violation of 15 U.S.C.

§1692f(2), when it failed to inform Plaintiff about when they were ultimately going to take

payments out.

        37.      The September Letter and October Letter also contain electronic payment

authorization instructions, including information about Plaintiff’s bank account, the amount of

payments, and information regarding Plaintiff’s right to revoke or modify the arrangement.

        38.      Defendants require the consumer to provide a bank account in order to authorize

electronic payments.

        39.      Defendants obtained advanced authorization to process electronic transfers from

bank accounts.

        40.      Defendants withdraw the payments from the consumer’s bank account over time.

        41.      Thus, Defendants electronic payment authorization is a preauthorized electronic

transfer as defined by Regulation E of the Electronic Funds Transfer Act.

        42.      The September Letter and October Letter also stated as follows:

                 Your electronic payment(s) will be automatically deducted from your
                 credit/debit card account ending in 3968. Call at least 3 business days
                 before the due date to cancel or modify your payment(s).

See (Ex. A, Ex. B).


                                                  5
      Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 6 of 12 PageID #:6




        43.      Plaintiff is not required to contact Defendants in order to revoke her electronic

transfer authorization.

        44.      Plaintiff is not required to cancel a payment arrangement by phone.

        45.      Regulation E applies to Plaintiff’s bank account, as it applies to all consumer bank

accounts.

        46.      Regulation E provides important consumer rights with respect to preauthorized

transfers.

        47.      12 CFR 205.10(c)(1), states in relevant part:

                 Preauthorized transfers

                          (c) Consumer's right to stop payment

                                (1) Notice. A consumer may stop payment of a
                                preauthorized electronic fund transfer from the
                                consumer's account by notifying the financial
                                institution orally or in writing at least three business
                                days before the scheduled date of the transfer. . . .

        48.      Plaintiff can cancel an Electronic Payment Authorization orally or in writing.

        49.      Plaintiff can also cancel such authorization with her own financial institution and

does not even need to communicate with Defendants to cancel the Electronic Payment

Authorization.

        50.      Defendants are in effect making the consumer call in, and speak to a debt

collector, before allowing her to cancel an authorized payment, providing the debt collector one

more attempt to collect the debt prior to cancellation of a payment plan.

        51.      Defendants’ practice, as communicated by it to consumers, has the effect of

discouraging consumers from ever cancelling a payment authorization.

        52.      15 U.S.C. § 1692e of the FDCPA provides as follows:



                                                   6
      Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 7 of 12 PageID #:7




                False or misleading representations

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the
                following conduct is a violation of this section:

                . . . (10) The use of any false representation or deceptive means to
                collect or attempt to collect any debt or to obtain information
                concerning a consumer. . . .

         53.    Defendants made a materially false statement, in violation of 15 U.S.C. §§ 1692e

and 1692e(10) when they misstated Plaintiff’s right to cancel an Electronic Payment

Authorization with her own financial institution, or in writing.

         54.    15 U.S.C. § 1692f of the FDCPA provides as follows:

                Unfair practices

                A debt collector may not use unfair or unconscionable means to
                collect or attempt to collect any debt. . . .

         55.    Defendants used unfair means to attempt to collect a debt, in violation of 15

U.S.C. § 1692f, when they stated that Plaintiff must contact them by phone in order to cancel an

electronic payment from her bank account but failed to also inform her she may contact her own

financial institution.

         56.    An unsophisticated debtor—who would be unaware that Regulation E permits her

to cancel the payments by contacting her own bank—could conclude that the sole means of

cancellation listed in the letter (calling FBCS) is the only one available. Williams v. NCB Mgmt.

Servs., Inc., No. 17 C 6756, 2018 WL 3244097, at *2 (N.D. Ill. July 3, 2018); Koval v. Harris &

Harris, Ltd., 2017 WL 1321152, at *3 (N.D. Ill. Apr. 5, 2017).

         57.    Defendants could have advised Plaintiff that Federal law gives her the right to

stop payments by contacting the financial institution that holds her account in order to avoid

providing inconsistent and false information.

                                                 7
      Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 8 of 12 PageID #:8




        58.    Violations of the FDCPA which would influence a consumer's decision to pay a

debt in response to a dunning letter, are material. See Boucher v. Fin. Sys. of Green Bay, Inc.,

880 F.3d 362, 366 (7th Cir. 2018) (citing Muha v. Encore Receivable Mgmt., Inc., 558 F.3d 623,

628 (7th Cir. 2009)). Here, Defendants false statement that Plaintiff must contact them directly to

cancel her payment, instead of contacting her own financial institution, would discourage a

consumer from cancelling a payment so as to avoid communication with a debt collector, many

of whom use aggressive techniques to collect a debt and may resist allowing a consumer to

cancel a payment plan.

        59.    Defendants’ requirement that a consumer speak with a collection agent prior to

cancelling an electronic payment causes negative emotions of frustration, annoyance, agitation,

and other emotional distress.

        60.    Thereafter, in response to collection attempts by Defendants, Plaintiff consulted

with the attorneys at Community Lawyers, LLC, who, on January 2, 2021 sent a letter to

Defendants indicating that Plaintiff disputed the Account. (Exhibit C, Dispute Letter).

        61.    Defendants received Plaintiff’s dispute on January 7, 2021. (Exhibit D, Certified

Tracking).

        62.    Plaintiff’s dispute letter informed Defendants that Plaintiff was represented by

counsel in connection with the Account.

        63.    Thereafter, on January 11, 2021, Defendants sent another collection letter directly

to Plaintiff regarding the Account. (Exhibit E, January Collection Letter).

        64.    Plaintiff had been assured by her attorney that once she was represented she

would no longer have to engage with debt collectors on her own.




                                                 8
      Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 9 of 12 PageID #:9




        65.       Now she was in receipt of a letter from Defendants indicating they were permitted

to continue their collection efforts directly against Plaintiff and demanding that she contact them.

        66.       Defendants’ letter robbed Plaintiff of the benefit of having an attorney.

        67.       Defendants invaded Plaintiff’s privacy by reaching out to her directly.

        68.       An unsophisticated consumer would have believed that Defendants could now

contact her regardless of whether she was represented by an attorney.

        69.       Defendants knew or should have known that Plaintiff was represented by counsel

because Defendant received notice on January 7, 2021 stating that Plaintiff had acquired legal

representation.

        70.       15 U.S.C. § 1692c(a) of the FDCPA provides as follows:

                  (a) Communication with the consumer generally

                  Without the prior consent of the consumer given directly to the debt
                  collector or the express permission of a court of competent
                  jurisdiction, a debt collector may not communicate with a consumer
                  in connection with the collection of any debt—

                  . . . (2) if the debt collector knows the consumer is represented by an
                  attorney with respect to such debt and has knowledge of, or can
                  readily ascertain, such attorney’s name and address, unless the
                  attorney fails to respond within a reasonable period of time to a
                  communication from the debt collector or unless the attorney consents
                  to direct communication with the consumer. . . .

(emphasis added)

        71.       Defendants communicated with a consumer directly, in violation of 15 U.S.C.

§1692c(a)(2), while knowing the consumer was represented by an attorney.

        72.       Plaintiff’s dispute letter also stated, in part, that the amount reported by

Defendants for the Account is not accurate.




                                                     9
    Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 10 of 12 PageID #:10




          73.   A statement that “the amount reported is not accurate” evinces the intention to

dispute the validity of at least a portion of the purported debt. Evans, 889 F.3d at 377. “There is

simply no other way to interpret this language.” Id.

          74.   Thereafter, on January 22, 2021, Defendants communicated credit information

regarding Account to the TransUnion consumer reporting agency, including the balance, an

account numbers and the date reported. (Exhibit F, Redacted Excerpt from Plaintiff’s

TransUnion Report).

          75.   Defendants failed to communicate that Plaintiff disputed the Account when they

communicated other information to TransUnion regarding the Account.

          76.   15 U.S.C. § 1692e of the FDCPA provides as follows:

                False or misleading representations

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the
                following conduct is a violation of this section:

                . . . (8) Communicating or threatening to communicate to any person
                credit information which is known or which should be known to be
                false, including the failure to communicate that a disputed debt is
                disputed. . . .

          77.   Defendants failed to communicate a dispute to the TransUnion credit reporting

agency, in violation of 15 U.S.C. § 1692e(8), when it knew or should have known about the

dispute and communicated other information regarding the Account to the credit reporting

agency.

          78.   Credit reporting by a debt collector constitutes an attempt to collect a debt. E.g.,

Rivera v. Bank One, 145 F.R.D. 614, 623 (D.P.R. 1993) (a creditor’s report of a debt to a




                                                  10
    Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 11 of 12 PageID #:11




consumer reporting agency is a “powerful tool, designed in part to wrench compliance with

payment terms from its cardholder”).

        79.     Defendants defamed Plaintiff’s credit reputation by communicating false credit

information.

        80.     A debt reported with no dispute results in a much lower credit score than a report

of both the debt and the dispute. Saunders v. Branch Banking and Trust Co. of VA, 526 F. 3d

142, 146-47 (4th Cir. 2008).

        81.     Midland bears the burden of monitoring the activities of those it enlists to collect

debts on its behalf, including MCM. Janetos v. Fulton Friedman & Gullace, LLP, No. 15-1859,

2016 WL 1382174, at *7 (7th Cir. 2016).

        82.     Defendants’ collection communications are to be interpreted under the

“unsophisticated consumer” standard. See, Gammon v. GC Services, Ltd. Partnership, 27 F.3d

1254, 1257 (7th Cir. 1994).

                 COUNT I- FAIR DEBT COLLECTION PRACTICES ACT

        83.     Plaintiff re-alleges the paragraphs above as if set forth fully in this count.

        84.     Defendants used unconscionable means to collect a debt, in violation of 15 U.S.C.

§1692f(2), when they failed to inform Plaintiff about when they were ultimately going to take

payments out.

        85.     Defendants made a materially false statement, in violation of 15 U.S.C. §§ 1692e

and 1692e(10) when they misstated Plaintiff’s right to cancel an Electronic Payment

Authorization with her own financial institution, or in writing.

        86.     Defendants used unfair means to attempt to collect a debt, in violation of 15

U.S.C. § 1692f, when they stated that Plaintiff must contact them by phone in order to cancel an



                                                  11
     Case: 1:21-cv-01942 Document #: 1 Filed: 04/12/21 Page 12 of 12 PageID #:12




electronic payment from her bank account but failed to also inform her she may contact her own

financial institution.

         87.    Defendants communicated with a consumer directly, in violation of 15 U.S.C.

§1692c(a)(2), while knowing the consumer was represented by an attorney.

         88.    Defendants failed to communicate a dispute to the TransUnion credit reporting

agency, in violation of 15 U.S.C. § 1692e(8), when it knew or should have known about the

dispute and communicated other information regarding the Account to TransUnion.

        WHEREFORE, Plaintiff respectfully asks this Court enter judgment in Plaintiff’s favor

and against Defendants as follows:


                         A.   Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                         B.   Costs and reasonable attorney fees pursuant to 15 U.S.C. §
                              1692k(a)(3); and

                         C.   Such other or further relief as the Court deems proper.


                                       JURY DEMAND

                                 Plaintiff demands trial by jury.

                                                    Respectfully submitted,

                                                    By: /s/ Daniel Brown
                                                            Daniel Brown

Daniel Brown
Main Street Attorney, LLC
PO Box 247
Chicago, IL 60690
P: (773) 453-7410
E:daniel@mainstreetattorney.com




                                               12
